Enzon Pharms., Inc. v Nektar Therapeutics (2016 NY Slip Op 06977)





Enzon Pharms., Inc. v Nektar Therapeutics


2016 NY Slip Op 06977


Decided on October 25, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



memad1Enzon Pharms., Inc. v Nektar Therapeutics2016ny069772040 652823/15This opinion is uncorrected and subject to revision before publication in the printed Official Reports.Decided on October 25, 2016Acosta, J.P., Renwick, Saxe, Feinman, Kahn, JJ.2040 652823/15[*1]Enzon Pharmaceuticals, Inc. formerly known as Enzon, Inc., Plaintiff-Appellant, —Nektar Therapeutics formerly known as Inhale Therapeutic Systems, Inc., Defendant-Respondent.Holland & Knight LLP, New York (Charles A. Weiss of counsel), for appellant.Greenberg Traurig LLP, New York (Louis M. Solomon of counsel), for 
Order, Supreme Court, New York County (Charles E. Ramos, J.), entered February 5, 2016, which granted defendant's motion to dismiss the complaint, unanimously reversed, on the law without costs, and the motion denied.
Dismissal of the complaint was not warranted in light of the ambiguity in the contract provisions at issue, as they are "susceptible of reasonable interpretations supportive of differing outcomes to the parties' dispute" (Hambrecht & Quist Guar. Fin., LLC v El Coronado Holdings, LLC, 27 AD3d 204, 204 [1st Dept 2006]). Accordingly, the development of a full factual record as to the parties' intent is necessary.
Furthermore, contrary to defendant's contention, plaintiff's reasonable interpretation of the agreement would not make it unlawful as an impermissible extension of royalty fees on expired
patents (see Kimble v Marvel Entertainment, LLC, US ,135 S Ct 2401 [2015]; Brulotte v Thys Co., 379 US 985 [1964]
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED:
CLERK